           Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 1 of 14                                 FILED
                                                                                                2019 Mar-01 PM 05:36
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION

JANE DOE and JOHN DOE,          )
                                )
          Plaintiffs,           )
                                )
v.                              )                     CASE NO. 5:18-cv-02101-CLS
                                )
STONERIDGE HOMES, INC.,         )
JAMES O. WRIGHT, an individual; )
and, AMERICAN SOUTHERN          )
HOMES, LLC,                     )
                                )
          Defendants.           )

                      BRIEF IN SUPPORT OF DEFENDANTS’
                      MOTION TO COMPEL ARBITRATION

       Defendants Stoneridge Homes, Inc., James O. Wright, and American Southern

Homes, LLC1 respectfully submit the following brief in support of their motion to

compel arbitration:

                                        I. Introduction

       Stoneridge Homes is an Alabama Corporation that builds new homes in North

Alabama. James Wright is the CEO of Stoneridge Homes. (Doc. 3, ¶ 6). As a

homebuilder, Stoneridge Homes clearly engages in interstate commerce. American



       1
          Defendants have filed a motion to dismiss contemporaneously with this filing. In the motion
to dismiss, American Southern Homes argues, in part, that this Court lacks personal jurisdiction over
it. Accordingly, American Southern Homes does not consent to this Court’s personal jurisdiction
over it in this case.
        Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 2 of 14




Southern Homes is a foreign limited liability company registered to do business in the

Commonwealth of Virginia. (Doc. 3, ¶ 7).

      In April 2016, plaintiffs expressed interest in building a house in phase 6 of the

Midtowne on the Park development (“the development”). (Doc. 3, ¶ 11). At that time,

phase six of the development was not yet under construction. (Id.). In March 2017,

plaintiffs learned that construction was beginning on phase six and informed an agent

for Stoneridge Homes that they were interested in building a house using the

“Tammy” floor plan. (Id., ¶ 14). One of the plaintiffs suffered from a disability that

affected her ability to walk without mobility aids. (Id. at ¶ 3). Over the next few

months, plaintiffs worked with Stoneridge Homes to develop changes to the floor

plan to accommodate the use of mobility aids. (Id., ¶ 14-15).

      On June 11, 2017, plaintiffs and Stoneridge Homes entered into a Purchase

Agreement for a home to be built in phase six of the development. (Doc. 3, ¶ 16, Doc.

3-1). The Purchase Agreement included the following arbitration provision:

      It is hereby agreed that all claims, disputes and controversies between
      Buyer and Seller arising from or related to the subject home, identified
      herein, or to any defect in or to the subject home or the real Property on
      which the subject home is situated, or the sale of the subject home by
      Seller, including but not limited to any claim for breach of contract,
      negligent or intentional misrepresentation, excluding only those claims
      by Seller against Buyer for Buyer’s breach of this Agreement, shall be
      submitted to binding arbitration by and pursuant to the arbitration
      provision contained in the Limited Warranty Agreement, as of the

                                           2
          Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 3 of 14




        Effective Date (Federal Arbitration Act (9 U.S.C. §§ 1-6). A copy of the
        Limited Warranty Agreement has been made available to Buyer,
        and is incorporated herein by reference, and made a part of this
        Agreement.

(Doc. 3-1 at § 21) (emphasis added). The Limited Warranty Agreement provided, in

part:

        Whereas Seller and Buyer on this same day entered into a Purchase and
        Agreement (“the Contract”) of which this Limited Warranty Agreement
        (per the terms of the 2-10 Home Buyers Warranty or the 2-10 HBW) is
        a part, for the sale by Seller and the purchase by Buyer of a house
        (“Dwelling”) located upon that certain parcel of real property located in
        Madison County, Alabama...

(Exhibit A to Motion to Compel Arbitration, Declaration of Kim Wright, ¶ 5, Exhibit

1, p. 1). The 2-10 Home Buyers Warranty Application, in turn, included the following

language:

        Buyer(s) agree that any and all claims or disputes between him (them)
        and the Builder/Seller (including any person you contend is responsible
        for a defect in your home) arising from or relating to the Warranty, shall
        be submitted to binding arbitration pursuant to the Federal Arbitration
        Act (9 U.S.C. §§ 1-16). By signing below, Buyer acknowledges reading
        the 2-10 HBW Warranty Booklet, and CONSENTS TO THE TERMS
        OF THAT DOCUMENT INCLUDING THE BINDING
        ARBITRATION PROVISION contained therein.

(Id., ¶ 6, Exhibit 2). Finally, the 2-10 HBW Warranty Booklet included an arbitration

provision which addresses, inter alia, the selection and authority of an arbitrator, the

cost of arbitration, and the following provision for resolving disputes concerning the


                                            3
        Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 4 of 14




application of the arbitration agreement:

      The Federal Arbitration Act (9 U.S.C. § 1 et seq., (“FAA”) ) shall
      govern the meaning and enforceability of this arbitration agreement to
      the exclusion of any state law relating to the meaning or enforceability
      of arbitration clauses or agreements. Any disputes concerning the
      interpretation or enforceability of this arbitration agreement,
      including without limitation, its revocability or voidability for any
      cause, the scope of arbitrable issues, and any defense upon waiver,
      estoppel or laches, shall be decided by the parties’ appointed
      arbitrator.

(Exhibit A to Motion to Compel Arbitration, Declaration of Kim Wright, ¶ 7, Exhibit

3, § 6(B)) (emphasis supplied).

      The plaintiffs signed the Purchase Agreement and Kim Wright signed on behalf

of Stoneridge Homes. (Doc. 3-1, p. 12). Copies of the Limited Warranty Agreement

and the 2-10 HBW Booklet were made available to the plaintiffs on or before June

11, 2017. (Exhibit A to Motion to Compel Arbitration, Declaration of Kim Wright,

¶ 8). Neither James Wright nor American Southern Homes was a party to the

Purchase Agreement. (Doc. 3-1). During construction, plaintiffs became dissatisfied

with Stoneridge Homes’ implementation of the requested modifications to the house.

(Doc. 3, ¶¶ 18-19). After Stoneridge Homes made repeated attempts to resolve

plaintiffs’ concerns, plaintiffs filed an administrative complaint with the Department

of Housing and Urban Development (HUD) against defendants on July 5, 2018 for

housing discrimination on the basis of disability. (Id., ¶¶ 20-28). On September 27,

                                            4
           Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 5 of 14




2018, Stoneridge Homes terminated the contract. (Doc. 3, ¶ 29).

       Plaintiffs filed suit against defendants on December 21, 2018, alleging

violations of the Fair Housing Amendments Act (“FHAA”) (Count I) and the

Alabama Deceptive Trade Practices Act (Count II) along with a breach of contract

claim (Count III). (Doc. 1). All three claims arise out of the construction and sale of

the house described in the Purchase Agreement. (Id.). Count I was alleged against all

defendants while Counts II and III were alleged against Stoneridge Homes and

Wright. (Id.). Plaintiffs filed an amended complaint on January 7, 2019 reasserting

all three counts. (Doc. 3). Based on the facts alleged in the plaintiffs’ complaint and

amended complaint, this case clearly falls within the scope of the arbitration

provision contained in the Purchase Agreement.

                                        II. Argument

       The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., establishes a strong

federal policy in favor of arbitration. See Buckeye Check Cashing, Inc. v. Cardegna,

546 U.S. 440, 443 (2006) (holding that the FAA “embodies the national policy

favoring arbitration”).2 Under the FAA, arbitration agreements are “valid, irrevocable,


       2
         The FAA applies to agreements “affecting commerce.” Citizens Bank v. Alafabco, 539
U.S. 52, 55 (2003); see also, e.g., LeFoy v. Merrill Lynch, Pierce, Fenner & Smith, No. CV-89-PTO-
296-E, 1989 WL 80444, at * 1 (N.D. Ala. Apr. 14, 1989) (noting that “the slightest nexus of the
agreement with interstate commerce will bring the agreement within the ambit of the FAA”). There
is no question in this case that the Purchase Agreement “affects commerce.” Thus, the FAA applies.

                                                5
          Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 6 of 14




and enforceable, save upon such grounds as exist at law or equity for the revocation

of the contract.” 9 U.S.C. § 2. Congress’ purpose in enacting the FAA was “to reverse

the longstanding judicial hostility to arbitration agreements.” Gilmer v. Interstate/

Johnson Lane Corp., 500 U.S. 20, 24 (1991); see also Caley v. Gulfstream Aerospace

Corp., 428 F.3d 1359, 1367-68 (11th Cir. 2005) (“The purpose of the FAA is to give

arbitration agreements the same force and effect as other contracts.”). In support of

this policy favoring arbitration, the FAA provides that “[a] party aggrieved by the

alleged failure, neglect, or refusal of another to arbitrate under a written agreement

for arbitration may petition any United States district court...for an order directing

that such arbitration proceed in a manner provided for in such agreement.” 9 U.S.C.

§ 4. When presented with a proper motion, courts must “rigorously enforce

agreements to arbitrate.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 221

(1985).

      While state law governs the question of whether an agreement to arbitrate

exists, federal law generally governs “the interpretation and enforcement of a valid

arbitration agreement.” Eassa Props. v. Shearson Lehman Bros., Inc., 851 F.2d 1301,

1305 n. 7 (11th Cir. 1988); see also Caley, 428 F.3d at 1368 (“In determining whether

a binding agreement arose between the parties, courts apply the contract law of the

particular state that governs the formation of contracts.”). However, “the federal

                                          6
        Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 7 of 14




policy favoring arbitration...is taken into consideration even in applying ordinary state

law.” Caley, 428 F.3d at 1368 (quoting Cooper v. MRM Inv. Co., 367 F.3d 493, 498

(6th Cir. 2004) (quotation marks and citation omitted)).

      When interpreting an arbitration agreement, “any doubts concerning the scope

of arbitrable issues should be resolved in favor of arbitration.” Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983). “As with any other

contract, the parties’ intentions control, but those intentions are generously construed

as to issues of arbitrability.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth,

Inc., 473 U.S. 614, 626 (1985). Just last month, a unanimous United States Supreme

Court reiterated that the parties may even agree to have an arbitrator decide so-called

gateway questions of arbitrability “such as whether the parties have agreed to

arbitrate or whether their agreement covers a particular controversy.” Schein, Inc. v.

Archer & White Sales, Inc., ___ U.S. ___, 139 S.Ct. 524, 530 (Jan. 8, 2019) (“But if

a valid arbitration agreement exists, and if the agreement delegates the arbitrability

issue to an arbitrator, a court may not decide the arbitrability issue.”).

      A.     Claims Against Stoneridge Homes

      There is no question that a valid arbitration agreement exists and that the

arbitration agreement covers the claims asserted against Stoneridge Homes. As the

plaintiffs’ admit in the amended complaint, they entered into a valid, binding contract

                                           7
        Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 8 of 14




when they executed the Purchase Agreement on June 11, 2017. (Doc. 3, ¶¶ 16, 42-

50). That Purchase Agreement included an arbitration provision and undoubtedly

“affects commerce.” Based on those facts alone, the arbitration provision is valid and

enforceable under § 2 of the FAA. The only remaining question is whether the claims

asserted fall within the scope of the arbitration provision.

      In this case, the parties have agreed to make the issue of arbitrability subject

to arbitration. As discussed above, the arbitration provision incorporates the Limited

Warranty Agreement by reference. (Doc. 3-1 at § 21). The Limited Warranty

Agreement incorporates the terms of the 2-10 Home Buyers Warranty and the 2-10

HBW Warranty Booklet. (Exhibit A to Motion to Compel Arbitration, Declaration

of Kim Wright, Ex. 1 at p. 1, Ex. 2). The HBW Warranty Booklet provides:

      The Federal Arbitration Act (9 U.S.C. § 1 et seq., (“FAA”) ) shall
      govern the meaning and enforceability of this arbitration agreement to
      the exclusion of any state law relating to the meaning or enforceability
      of arbitration clauses or agreements. Any disputes concerning the
      interpretation or enforceability of this arbitration agreement,
      including without limitation, its revocability or voidability for any
      cause, the scope of arbitrable issues, and any defense upon waiver,
      estoppel or laches, shall be decided by the parties’ appointed
      arbitrator.

(Exhibit A to Motion to Compel Arbitration, Declaration of Kim Wright, Ex. 3 at §

6(B)) (emphasis added). Based on these provisions, the plaintiffs and Stoneridge

Homes intended to delegate disputes concerning arbitrability to an arbitrator.

                                           8
        Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 9 of 14




Accordingly, the arbitration provision is due to be enforced as to the plaintiffs’ claims

against Stoneridge Homes without any further analysis by this Court. See Schein,

Inc., 139 S.Ct. at 528-29.

      Of course, even setting aside for the moment the provisions of the HBW

Warranty Booklet, the plaintiffs must still be compelled to arbitrate their claims

against Stoneridge Homes based solely upon the plain language of the Purchase

Agreement itself. The Purchase Agreement provides in relevant part as follows:

      It is hereby agreed that all claims, disputes and controversies between
      Buyer and Seller arising from or related to the subject home,
      identified herein, or to any defect in or to the subject home or the real
      Property on which the subject home is situated, or the sale of the
      subject home by Seller, including but not limited to any claim for
      breach of contract, negligent or intentional misrepresentation, excluding
      only those claims by Seller against Buyer for Buyer’s breach of this
      Agreement, shall be submitted to binding arbitration[.]

(Doc. 3-1 at § 21) (emphasis added). By its plain language, the arbitration provision

covers “all claims, disputes and controversies between Buyer and Seller” related to

the “subject home,” “any defect in or to the subject home” or “the sale of the subject

home by the Seller.” This clearly covers all three claims against Stoneridge Homes.

The plaintiffs’ FHAA claim arises out of the defendants’ alleged failure to comply

with the FHAA in their construction and sale of the “subject home.” The fact that

plaintiffs seek recovery under a federal statute does not change the analysis. See

Caley, 428 F.3d at 1367. Similarly, the breach of contract and Deceptive Trade

                                           9
        Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 10 of 14




Practices Act claims arise out of the defendants’ actions and statements during the

construction, negotiation for, and purchase of the “subject home.” This conclusion

is consistent with case law interpreting similar arbitration provisions. See, e.g., Triple

I: Intern. Investments, Inc v. K2 Unlimited, Inc., 287 Fed. Appx. 63 (11th Cir. 2008)

(arbitration provision applicable to “any legal dispute arising from” agreement

included fraud claim); Gregory v. Electro-Mechanical Corp., 83 F.3d 382, 384 (11th

Cir. 1996); Telecom Italia, SpA v. Wholesale Telecom Corp., 248 F.3d 1109 (11th

Cir. 2001); see also General Motors Corp. v. Stokes, 850 So. 2d 1239, 1243 (Ala.

2002) (arbitration provision applicable to claims “arising under or relating to”

relocation agreement included fraud claim). Accordingly, the claims against

Stoneridge Homes undoubtedly fall within the scope of the arbitration provision and

should be arbitrated.

      B.     Claims Against Wright and American Southern Homes

      Though not parties to the Purchase Agreement, Wright and American Southern

Homes are entitled to enforce that agreement as well. State law governs whether a

third party may enforce an arbitration agreement. Hanover Ins. Co. v. Atlantis

Drywall & Framing LLC, 611 Fed. App’x. 585, 589 (11th Cir. 2015). Under Alabama

law, an agent or employee of a party to an arbitration agreement is entitled to enforce

that agreement to the same extent as his principal or employer. See Monsanto Co. v.

                                           10
        Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 11 of 14




Benton Farm, 813 So. 2d 867, 874 (Ala. 2001). Indeed, an agent or employee “who

has incurred liability for his principal by acting in the line and scope of his

employment also ‘stands in the shoes’ of his principal with respect to the principal’s

rights in the transaction.” Id. As discussed above, Wright is the CEO of Stoneridge

Homes and therefore qualifies as an agent or employee of a party to the Purchase

Agreement. (Doc. 3, ¶ 6). There is no dispute that Wright was acting in the line and

scope of his employment or agency at all times relevant to this case. Indeed,

Plaintiffs’ claims against Wright expressly arise out of the Purchase Agreement

between the plaintiffs and Stoneridge Homes. Accordingly, this Court should compel

the plaintiffs to arbitrate their claims against Wright.

      Likewise, American Southern Homes may compel the plaintiffs to arbitrate

their claims against it based on the doctrine of “intertwining.” The doctrine of

“intertwining” applies “‘where arbitrable and nonarbitrable claims are so closely

related that the party to a controversy subject to arbitration is equitably estopped to

deny the arbitrability of the related claim.’” Hanover Ins. Co., 611 Fed. App’x. at 590

(quoting Jenkins v. Atelier Homes, Inc., 62 So. 3d 504, 512 (Ala. 2010) (quoting

Fountain v. Ingram, 926 So. 2d 333, 335 (Ala. 2005))). Key to the doctrine “is the

requirement that ‘the signatory to the arbitration agreement is or will be engaged in

an arbitration proceeding with the plaintiff.’” Id. (quoting S. Energy Homes, Inc. V.

                                           11
        Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 12 of 14




Kennedy, 774 So. 2d 540, 545 (Ala. 2000)).

      In this case, the claim against American Southern Homes is inextricable from

the claims against Stoneridge Homes and Wright. To support their FHAA claim

against American Southern Homes, the plaintiffs rely on the same factual allegations

they use to support their FHAA claims against Wright and Stoneridge Homes. (Doc.

3, ¶ 39). Because it is obvious that the claims against Stoneridge Homes are subject

to the arbitration provision, the plaintiffs “will be engaged in an arbitration

proceeding with [a signatory to the arbitration agreement].” Thus, the doctrine of

intertwining will apply, and the plaintiffs should also be compelled to arbitrate their

claim against American Southern Homes.

                                   III. Conclusion

      For the reasons stated above, defendants’ motion to compel arbitration is due

to be granted on all claims asserted in this case.

                                               s/ David J. Canupp
                                               David J. Canupp

                                               s/ J. Bradley Emmons
                                               J. Bradley Emmons

LANIER FORD SHAVER & PAYNE, P.C.
P. O. Box 2087
2101 West Clinton Avenue, Suite 102 (35805)
Huntsville, AL 35804
Phone: 256-535-1100 / Fax: 256-533-9322

                                          12
       Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 13 of 14




E-mail: djc@lfsp.com and jbe@lfsp.com

Attorneys for Defendants Stoneridge Homes, Inc.,
James O. Wright and American Southern Homes, LLC




                                     13
        Case 5:18-cv-02101-CLS Document 9 Filed 03/01/19 Page 14 of 14




                            CERTIFICATE OF SERVICE

       I certify that I have filed the foregoing with the Clerk of the Court using the
ECF System, which will send notification of such filing to those parties of record who
are registered for electronic filing, and further certify that those parties of record who
are not registered for electronic filing have been served by mail by depositing a copy
of the same in the United States mail, first class postage prepaid and properly
addressed to them as follows:

                  Edward I. Zwilling
                  LAW OFFICE OF EDWARD I ZWILLING LLC
                  4000 Eagle Point Corporate Drive
                  Birmingham, AL 35242
                  Phone: 205-822-2701
                  Email: edwardzwilling@zwillinglaw.com

on this the 1st day of March, 2019.

                                                s/ David J. Canupp
                                                David J. Canupp




                                           14
